Citation Nr: 0412628	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the reduction and termination of the veteran's non-
service connected (NSC) pension benefits effective to 
September 1, 1998 was proper.


REPRESENTATION

Appellant represented by:	Ronald W. Metcalf, Attorney at 
Law


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals on 
appeal from a January 2002 decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans' 
Affairs which terminated the veteran's NSC pension benefits 
effective September 1, 1998.


REMAND

The veteran was scheduled for a video-conference hearing 
before the Board on March 18, 2004, but he failed to appear.  
A review of the notice of hearing, dated December 2, 2003, 
discloses that the veteran's attorney of record was not 
advised of the hearing date.  The case, therefore, must be 
remanded on due process grounds for rescheduling of a video-
conference hearing with notice that is sent to both the 
claimant and the representative of record as required by 
38 C.F.R. § 3.103(b).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

The RO should undertake appropriate scheduling 
action for a video-conference hearing before a 
Member of the Board at the North Little Rock, 
Arkansas RO.  Notice should be sent to the veteran 
and his representative in accordance with 
applicable regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




